Title: To James Madison from William Madison, 9 April 1811
From: Madison, William
To: Madison, James


        
          Dear Brother
          9th Apl 1811.
        
        When you were in Virga last you strongly recommended to me to purchase Mr Waugh’s Land. I believe the old gentleman has not been able to make up his mind on the subject. However there is an adjoing tract now for sale which is supposed to be superior in quality & contains upwards of 500 acres, say one half cleared, between 40 & 50 acres Low grounds on the Robinson river & great Run a part of that in woods is of excellent quality & suitable for Tobo. or any kind of grain, another part is first rate meadow land, it has been stated by some, as an objection, that there is too great a proportion of the tract of this quality, and the third part lies well & but thin. This land is now the property of Mrs. Grymes, widow of Benja Grymes deceased. I have heard that the terms will be accommodating (say one third the ensuing fall & the ballce in two annual payments[)]. The plantation has been rented out for several years past & of course much abused, but originally good. I am afraid the purc[h]ase would exceed my own resources. How would you like to unite in it? I think abt 6 Hands under a good overseer may be worked to advantage on the place. I am very anxious to make some establishment for Willm. Let me hear from you as soon as convenient. I believe a great part of the money is to center with Mr Patton. Doctr Willis’s death, which had been looked for for some time, occured on the 2d inst. Yrs Affecly
        
          Wm Madison
        
      